UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JOHN MOCK, a/k/a Eric Washington,      
               Petitioner-Appellant,
                 v.                              No. 01-8108
STATE OF NORTH CAROLINA,
              Respondent-Appellee.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                James C. Fox, Senior District Judge.
                           (CA-01-786-5)

                      Submitted: March 12, 2002

                      Decided: September 16, 2002

  Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                              COUNSEL

John Mock, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                 MOCK v. STATE OF NORTH CAROLINA
                              OPINION

PER CURIAM:

   John Mock seeks to appeal the district court’s order denying relief
on his petition filed under 28 U.S.C. § 2254 (2000). For the reasons
set forth below, we vacate and remand for further proceedings.

   The district court, acting sua sponte, determined from the face of
Mock’s petition that his claims were barred by the one-year limita-
tions period set forth in 28 U.S.C. § 2244(d) (2000), and dismissed
the action without giving Mock notice and an opportunity to respond.
At the time it issued its decision, the district court did not have the
benefit of our recent opinion in Hill v. Braxton, 277 F.3d 701 (4th Cir.
2002). Hill v. Braxton now requires the district court to provide such
notice and opportunity to respond "unless it is indisputably clear from
the materials presented to the district court that the petition is
untimely and cannot be salvaged by equitable tolling principles or any
of the circumstances enumerated in § 2244(d)(1)." Id. at 707.

   Because it is not "indisputably clear" that Mock cannot salvage his
petition, we grant a certificate of appealability, vacate the district
court’s order, and remand to the district court to provide Mock with
the notice and opportunity to respond to which he is now entitled pur-
suant to Hill. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                        VACATED AND REMANDED